United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 06-2777
                                ___________

John Dasta,                           *
                                      *
              Appellant,              *
                                      *
      v.                              *   Appeal from the United States
                                      *   District Court for the
Bobby Shearin; Gary Richards; Kathy *     District of Minnesota.
Jones; Harley G. Lappin; Isam Elayan; *
Dr. Moubarek; Dr. Leonardo F. Giron; *    [UNPUBLISHED]
Lori Sines; Mr. Poisinaire; W. I.     *
Leblanc, Jr.; Bernie Richards; Jorge  *
Castenada; John Ashcroft; Todd        *
Genzer; Julie Hayes; Thomas B.        *
Heffelfinger; Dr. R. Ilvedson;        *
Howard Nelson; Alicia R.              *
Souvignier; Unknown U.S.              *
Marshals, In their official and       *
individual capacities,                *
                                      *
              Appellees.              *

                                ___________

                          Submitted: July 12, 2007
                             Filed: July 27, 2007
                              ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.
       In this interlocutory appeal following remand, federal inmate John Dasta
appeals the district court’s1 denial without prejudice of his motion for appointment of
counsel. We review such a ruling for abuse of discretion. See Phillips v. Jasper
County Jail, 437 F.3d 791, 794 (8th Cir. 2006) (there is no statutory or constitutional
right to counsel in civil cases). We find no abuse of discretion here: Dasta’s
assertions as to why he required counsel were conclusory, and the magistrate judge’s
report and district court’s order reflect consideration of appropriate factors. See
Nelson v. Shuffman, 476 F.3d 635, 636 (8th Cir. 2007) (per curiam) (noting need for
district court record to reveal whether district court exercised well-informed and
reasoned discretion); Phillips, 437 F.3d at 794 (discussing factors). We note that by
the time the district court adopted the magistrate judge’s report, defendants had moved
for summary judgment, raising somewhat complex legal issues (e.g., qualified
immunity); and that the filings the district court referenced as reflecting Dasta’s ability
to represent himself were prepared by an inmate who was then helping Dasta but who
is no longer doing so, at least according to Dasta’s reply brief. Nonetheless, Dasta’s
statements that preceded the district court’s ruling made unclear whether he still
sought appointed counsel. Moreover, the denial of counsel is without prejudice to
Dasta’s right to renew his request as the case progresses. See Nelson, 476 F.3d at 636.
As to Dasta’s assertions of judicial bias, they are based solely on rulings adverse to
him. Cf. Lefkowitz v. Citi-Equity Group, Inc., 146 F.3d 609, 611-12 (8th Cir. 1998)
(recusal motion cannot rest solely on adverse rulings).

       Accordingly, we affirm. See 8th Cir. R. 47B. We deny Dasta’s pending motion
for injunctive relief, and to the extent he properly moved for appointed counsel on
appeal by including such a request in his initial and amended notices of appeal, we
deny that motion as well.



      1
       The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Raymond
L. Erickson, United States Magistrate Judge for the District of Minnesota.
                                            -2-